DICE, Commissioner.
The conviction is for robbery by assault; the punishment, five years in the penitentiary.
No statement of facts of the evidence adduced upon the main trial accompanies the record.
One formal bill of exception to certain alleged improper jury argument is found in the transcript. The bill of exception was by the court refused, with the court’s reasons noted thereon, and returned to the clerk. Appellant, after notice by the clerk of the court’s refusal, filed no bystanders bills and took no further action in the matter.
Under the record, the bill of exception cannot be considered. English v. State, Tex.Cr.App., 338 S.W.2d 446; Thompson v. State, Tex.Cr.App., 339 S.W.2d 209; Holley v. State, Tex.Cr.App., 366 S.W.2d 570.
The judgment is affirmed.
Opinion approved by the court.